Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see paper, filed 3/25/22, with respect to rejections cited in the Nonfinal office action dated 2/15/22  have been fully considered and are persuasive.  The rejections cited in nonfinal office action of 2/15/22 have been withdrawn. 
The rejection of Claims 1-20 under 35 U.S.C. 103 as being obvious over Kellar et al(WO 2017044473A1; 3/16/2017 International filing date 9/7/2016 and using US 20190029262 as reference) is withdrawn. Kellar et al. is not prior art over instant Application.
The rejection of Claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph is withdrawn. The claimed instant invention is enabled. 
Claim Rejections - 35 USC § 102 - New
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4,6,15  is/are rejected under 35 U.S.C. 102a2 as being anticipated by Penhasi(USAN  20130323362 ; 12/05/2013). Penhasi teaches a “preparation of Formula I, trehalose dihydrate 160 g, Maltodextrin DE15 314 g, L-Cystein-HCl Monohydrate 6 g and the bacteria BB12 (Bifidobacteria-BB12) 120 g were loaded into Innojet ventilus machine to receive a dry blend.” See Example 1.The combination of 160 g trehalose and 314 g maltodextrin DE makes up 79% of the blend. The 120 g bacteria BB12 makes up 20%% of the blend. Penhasi teaches 1013 cfu  BB12 in Table 4. Penhasi at paragraph 145 teaches 25-400 cfu  BB12. Penhasi’s Example 1and  paragraphs 25,45,33,51,106,107 teaches the inclusion of surfactants(dispersant/suspension).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5,11,14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penhasi(USAN 20130323362; 12/05/2013) as is recited in 102b rejection above in further view of Penhasi. Penhasi teaches a “preparation of Formula I, trehalose dihydrate 160 g, Maltodextrin DE15 314 g, L-Cystein-HCl Monohydrate 6 g and the bacteria BB12 (Bifidobacteria-BB12) 120 g were loaded into Innojet ventilus machine to receive a dry blend.” The combination of 160 g trehalose and 314 g maltodextrin DE makes up 79% of the blend. The 120 g bacteria BB12 makes up 20%% of the blend. Penhasi teaches 1013 cfu  BB12 in Table 4. Penhasi at paragraph 145 teaches 25-400 cfu  BB12. Penhasi’s Example 1 and  paragraphs 25,45,33,51,106,107 teaches the inclusion of surfactants(dispersant/suspension).
As stated above Penhasi teach that 120 g bacteria BB12 makes up 20%% of the blend. Claim 5 recites at most about 15% bacteria spores in the composition. The instant “about” 15% suggest the 20% BB12 since “about” 15% is very close to the 20% taught by Penhasi rendering it obvious for an Artisan in the field to want to try instant about 15%.
Penshai  in Example 1 teaches 124 g trehalose and 314 g Maltodextrin which calculates as a 2.5/1 maltodextrin to trehalose ratio. Claim 11 recites about 75/25 maltodextrin: trehalose ratio which reduces to about 3:1 ratio. The instant “about” 3/1 maltodextrin: trehalose ratio is suggested by Penshai’s 2.5/1 maltodextrin: trehalose Since instant “about” 3:1 ratio is very close to the 2.5 ratio taught by Penhasi renders it obvious for an Artisan in the field to want to try the instant about 3:1 since Penshai teaches discloses 2.5/1 maltodextrin: trehalose which is very never to  “about” 3:1 as is claimed.
As stated above Penhasi Example 1 teaches that the combination of 160 g trehalose and 314 g maltodextrin DE makes up 79% of the blend. Claim 14 recites at most about 85% for the combination of maltodextrin and trehalose dihydrate in the composition. The instantly claimed “about” 85% maltodextrin and trehalose dihydrate in the composition is suggested by the 79% for the combination of  BB12 taught by Penshasi since “about” 85% is very close to the 79% taught by Penhasi rendering it obvious for an Artisan in the field to want to try about 85%.Penhasi is open to a broad amount of percent surfactant(e.g. polysorbate) for the composition rending obvious the instant 2.5 – 7.5% surfactant claimed. 

Claim Objection/Allowable Subject Matter
Claims 3,7-10 12,13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or suggest the instant invention comprising fungal spores, 104 to 1011 cfu spores, dextrose equivalent valve, dextrose and a maltodextrin:disaccharide 85/15 to 95:5. Claims 17-20 are free of the prior art and therefore allowable.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 03/25/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616